Case 3:09-cv-00298-N Document 3052 Filed 01/25/21   Page 1 of 16 PageID 90523



                 IN THE UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF TEXAS
                           DALLAS DIVISION

SECURITIES AND EXCHANGE            §
COMMISSION, et al.,                §
                                   §
      Plaintiffs,                  §
                                   §
v.                                 §          Civil Action No. 3:09-CV-0298-N
                                   §
STANFORD INTERNATIONAL BANK, §
LTD., et al.,                      §
                                   §
      Defendant.                   §
CERTAIN UNDERWRITERS AT            §
LLOYD’S OF LONDON, et al.,         §
                                   §
      Plaintiffs,                  §
                                   §
v.                                 §          Civil Action No. 3:09-CV-1736-N
                                   §
RALPH S. JANVEY, RECEIVER, et al., §
                                   §
      Defendants.                  §
CERTAIN UNDERWRITERS AT            §
LLOYD’S OF LONDON, et al.,         §
                                   §
      Plaintiffs,                  §
                                   §
v.                                 §          Civil Action No. 3:13-CV-2226-N
                                   §
PABLO M. ALVARADO, et al,          §
                                   §
      Defendants.                  §
CERTAIN UNDERWRITERS AT            §
LLOYD’S OF LONDON, et al.,         §
                                   §
      Plaintiffs,                  §
                                   §
v.                                 §          Civil Action No. 3:15-CV-1997-N
                                   §
PAUL D. WINTER, et al,             §

MEMORANDUM OPINION AND ORDER – PAGE 1
Case 3:09-cv-00298-N Document 3052 Filed 01/25/21          Page 2 of 16 PageID 90524



                                           §
    Defendants.                            §
CLAUDE F. REYNAUD, et al.,                 §
                                           §
      Plaintiffs,                          §
                                           §
v.                                         §         Civil Action No. 3:14-CV-3731-N
                                           §
CERTAIN UNDERWRITERS AT                    §
LLOYD’S OF LONDON, et al.,                 §
                                           §
      Defendants.                          §



                     MEMORANDUM OPINION AND ORDER

      This Order addresses the objections1 to the motion to approve the amended

settlement between Plaintiffs Ralph S. Janvey (the “Receiver”) and the Official Stanford

Investors Committee (“OSIC”) and Defendants Certain Underwriters at Lloyd’s of

London, Arch Specialty Insurance Company, and Lexington Insurance Company

(collectively “Underwriters”). The Motion concerns a settlement agreement among and

between the Official Stanford Investors Committee, the Receiver (collectively,

“Movants”), and Underwriters. The Court-appointed Examiner signed the agreement

solely to evidence his support and approval of the agreement but is not otherwise

individually a party to the Coverage Action or the Agreement. Because the amended

settlement agreement is fair, reasonable, and adequately addresses the Fifth Circuit’s

opinion regarding the original settlement, the Court approves the amended settlement



1
 Docs. 3011, 3012 in Sec. Exch. Comm’n v. Stanford Int’l Bank, Ltd., Case No. 3:09-CV-
298-N (N.D. Tex.) (the “Receivership Action”)
MEMORANDUM OPINION AND ORDER – PAGE 2
Case 3:09-cv-00298-N Document 3052 Filed 01/25/21              Page 3 of 16 PageID 90525



agreement. The Court confirms its prior approval of payment of attorneys’ fees to

Movants’ counsel.

                     I. THE INSURANCE DISPUTE AND SETTLEMENT

       Robert Allen Stanford’s Ponzi scheme spawned extensive civil litigation, including

the dispute over insurance proceeds underlying this proposed settlement. The facts of

Stanford’s scheme are well established. See, e.g., Janvey v. Democratic Senatorial

Campaign Comm., 712 F.3d 185, 188–89 (5th Cir. 2013). Essentially, Stanford’s scheme

entailed the sale of fraudulent certificates of deposit (“CDs”) from an offshore bank located

in Antigua known as Stanford International Bank Limited. Although Stanford represented

to investors that the CD Proceeds were invested only in low-risk, high-return funds, the

proceeds were funneled into speculative private equity investments and used to fund

Stanford’s extravagant lifestyle.

       The Court appointed the Receiver to take control of the various entities Stanford

used to carry out his scheme. Among other duties, the Court charged the Receiver with

recovering assets and distributing them to Stanford’s victims. Those assets include the

proceeds of the insurance policies at issue in this dispute.

       The dispute over these proceeds began within months of the Receiver’s appointment

to take charge of the Stanford entities. Underwriters issued three policies providing four

types of insurance for the Stanford entities: (1) D & O coverage; (2) fidelity coverage; (3)

professional indemnity coverage; and (4) excess wrap coverage (collectively, the

“Policies”). The Receiver, on behalf of the insured Stanford entities, made claims against

the Policies. Underwriters denied those claims on the basis of various coverage exclusions.

MEMORANDUM OPINION AND ORDER – PAGE 3
Case 3:09-cv-00298-N Document 3052 Filed 01/25/21              Page 4 of 16 PageID 90526



Underwriters then sued the Receiver seeking a no-coverage declaratory judgment. The

Receiver counterclaimed for breach of contract and other causes of action.

       At the same time, the Receiver sued many of the Policies’ insureds. Some of the

defendants in those cases have made or may make claims against the Policies. To protect

his claims to the Policies’ proceeds, the Receiver has intervened or sought to intervene in

these actions.

       After several years, the Receiver, OSIC, the Court-appointed Examiner, and

Underwriters reached an agreement for a global settlement of the dispute over the amount

of the policy limits and the extent of coverage for claims arising from Underwriters’

relationship with Stanford. The agreement requires Underwriters to make a $65 million

payment to the Receivership Estate, which would be distributed through the Receiver’s

claims and distribution process. In exchange for the $65 million payment, Underwriters

would obtain global peace related to Stanford claims by way of various releases, final

judgment, and bar orders. Those bar orders would enjoin all Stanford-related claims

against Underwriters. The Court approved the original agreement, concluding that it was

“in all respects, fair, reasonable, and adequate.” May 16, 2017 Order 7 (Doc. 2519,

Receivership Action). The Fifth Circuit vacated the Court’s approval and remanded the

case for further proceedings. Specifically, the Fifth Circuit held that (1) the Court erred by

abrogating Individual Underwriters’ Insureds’2 contractual claims to the policy proceeds



2
  The term “Individual Underwriters’ Insureds” means Underwriters’ Insureds who are
individual persons, and Underwriters’ Insureds that are an individual person’s estate, but
the term does not include the Receiver.
MEMORANDUM OPINION AND ORDER – PAGE 4
Case 3:09-cv-00298-N Document 3052 Filed 01/25/21            Page 5 of 16 PageID 90527



without affording them an alternative compensation scheme similar, if not identical to, the

Receiver’s claims process; (2) the Court erred by extinguishing Individual Underwriters’

Insureds extracontractual claims, if any, against Underwriters; and (3) the Court should

clarify whether the Bar Orders enjoin investors from pursuing claims against their Stanford

brokers. Sec. Exch. Comm’n v. Stanford Int’l Bank, Ltd., 927 F.3d 830, 846–49 (5th Cir.

2019) [hereinafter Lloyds].3

        Movants and Underwriters amended the original agreement by: (1) permitting

Individual Underwriters’ Insureds an opportunity to present a claim to the proceeds of the

settlement through the Receiver’s claims process; (2) exempting from the anti-suit

injunction extracontractual claims, if any, by an Individual Underwriters’ Insured; and (3)

clarifying that the Bar Orders do not enjoin Stanford Investors from suing their Stanford

brokers. After the Receiver moved for Court approval of the amended settlement, HSBC

Bank PLC (“HSBC”) and Cordell Haymon objected.

    II. THE LAW GOVERNING SETTLEMENT APPROVAL IN EQUITABLE RECEIVERSHIPS

        The Court outlined the relevant legal standards related to administering an equity

receivership in its prior order approving the original settlement agreement. See May 16,



3
  In a similar case, the Fifth Circuit affirmed this Court’s bar orders enjoining further
Ponzi-scheme suits against other insurance brokers in exchange for approximately $132
million. See Zacarias v. Stanford Int’l Bank, Ltd., 945 F.3d 883, 901–02 (5th Cir. 2019)
(distinguishing Lloyds based on the impact of claims on the receivership estate).
“Lloyds noted that the receiver may not bar investor claims that do not implicate the policy
proceeds because such claims would not affect the receivership estate.” Id. at 902 n.75.
However, “[b]oth [Lloyds and Zacarias] affirm the receivership court’s power to bar
investors’ claims for injuries they suffered as a direct result of the Ponzi scheme.” Id. at
902.
MEMORANDUM OPINION AND ORDER – PAGE 5
Case 3:09-cv-00298-N Document 3052 Filed 01/25/21               Page 6 of 16 PageID 90528



2017 Order 5–7 (Doc. 2518, Receivership Action). “In general, the Receiver has wide

powers to acquire, organize and distribute the property of the receivership.” Lloyds, 927

F.3d at 840. “Once assets have been placed in receivership, ‘[i]t is a recognized principle

of law that the district court has broad powers and wide discretion to determine the

appropriate relief in an equity receivership.’” Id. (citing Safety Fin., 674 F.2d at 372–73).

The Fifth Circuit noted two limitations on the Stanford receivership. First, “an equity

receiver may sue only to redress injuries to the entity in receivership.” Id. (emphasis in

original) (citing Scholes v. Lehmann, 56 F.3d 750, 753 (7th Cir. 1995)). Second, the Court

may not exercise unbridled authority over assets belonging to third parties to which the

Receivership Estate has no claim. Id. Specifically, “the receivership court cannot reach

claims that are independent and non-derivative and that do not involve assets claimed by

the receivership.” Zacarias, 945 F.3d at 897 (citing Lloyds, 927 F.3d at 840). However,

as stated in Lloyds and affirmed in Zacarias, this Court has the authority to issue a bar

order precluding claims for injuries suffered as a result of the Ponzi scheme. Zacarias, 945

F.3d at 902.

        III. THE COURT APPROVES THE PROPOSED SETTLEMENT AGREEMENT

       The proposed amended settlement agreement is identical to the original agreement

except in three respects: (1) it contemplates that some additional claimants, namely former

Stanford employees, will be allowed to submit a claim to the settlement proceeds through

the Receivership; (2) it limits the scope of the bar orders by excluding from them Individual

Underwriters Insureds’ extracontractual claims, if any; and (3) it clarifies that the bar orders

do not prevent Stanford investors from suing their brokers. Under the terms of the amended

MEMORANDUM OPINION AND ORDER – PAGE 6
Case 3:09-cv-00298-N Document 3052 Filed 01/25/21              Page 7 of 16 PageID 90529



agreement, Underwriters will pay $65 million to the Receivership Estate, which (less

attorneys’ fees and expenses) will be distributed to Stanford Investors with allowed claims

or to Individual Underwriters’ Insureds who have a non-released, non-waived contractual

claim to the proceeds of the Policies and whose claims are allowed by the Receiver, subject

to review by the Court. In return, Underwriters seek global peace with respect to claims

against Underwriters except the extracontractual claims of Individual Underwriters’

Insureds.

                               A. The Fifth Circuit Opinion

       The Fifth Circuit noted that Appellants’ claims consist of contractual claims,

payable from policy proceeds in competition with investors’ claims to the Receivership

assets, and independent, non-derivative, third-party claims for tort and statutory violations,

payable from the Underwriters’ assets. The Fifth Circuit held that this Court abused its

discretion as to the contractual claims “by extinguishing Appellants’ claims to the policy

proceeds, while making no provision for them to access the proceeds through the

Receiver’s claims process.” Id. Furthermore, because the Court did not distinguish

between the contractual and extracontractual claims in its prior order, the Court abused its

discretion in dismissing independent, extracontractual claims against Underwriters

unrelated to the Receivership Estate.

       The amended settlement agreement adequately addresses both concerns. First, the

amended settlement allows Insureds to participate in the Receiver’s claims process. See

Second Am. Settlement Agreement 120 (Doc. 3005, Receivership Action) (“Outstanding

Insurance Claims submitted on or before the Outstanding Insurance Claim Deadline shall

MEMORANDUM OPINION AND ORDER – PAGE 7
Case 3:09-cv-00298-N Document 3052 Filed 01/25/21              Page 8 of 16 PageID 90530



be subject to review and determination by the Receiver, whose determination shall be

subject to Court review . . . .”). The Receiver notes that there are fewer than twenty

Insureds who have not released their claims against Underwriters. Second, the amended

settlement does not bar extracontractual claims. See id. at 121 (“The Parties intend this

agreement to be and constitute a final, complete, and worldwide resolution of all matters

and disputes between . . . Underwriters, on the one hand, and Individual Underwriters’

Insureds, on the other hand, with respect to any contractual commitments . . . .”) (emphasis

added).

       Finally, the Fifth Circuit noted that “[o]n remand, it would be appropriate for the

district court to determine and clarify the meaning of the bar order as to the [Louisiana]

Retirees, keeping in mind that the district court may not enjoin any claims by Retirees

against the [Stanford] brokers that do not implicate the policy proceeds.” Lloyds, 927 F.3d

at 849. The Court notes that the Louisiana Retirees did not file an objection to the proposed

amended settlement agreement. Regardless, the amended settlement agreement clarifies

the bar orders, stating “that nothing in this Agreement or in the proposed Bar Orders . . . is

intended to prohibit, nor shall it be construed to prohibit, any Stanford Investor from

pursuing any claim against any former Stanford officer, director, or employee.” Second

Am. Settlement Agreement 121 (Doc. 3005, Receivership Action).

       The Court determines that the amended settlement agreement adequately addresses

the Fifth Circuit’s concerns with the original settlement. The amended settlement allows

for an alternate compensation scheme by allowing Insureds to participate within the

Receiver’s claims process subject to Court review, does not bar extracontractual claims

MEMORANDUM OPINION AND ORDER – PAGE 8
Case 3:09-cv-00298-N Document 3052 Filed 01/25/21                 Page 9 of 16 PageID 90531



against the Underwriters, and does not bar claims against Stanford brokers. Thus, the

settlement agreement and bar orders fall squarely within the limits of this Court’s power

as outlined by the Fifth Circuit. See Zacarias, 945 F.3d at 897 (holding that bar orders fell

squarely within the receivership court’s authority when the bar orders only precluded

derivative and dependent claims that directly affected the receiver’s assets and allowed

objecting investors to participate in receivership process).

                    B. The Objections to the Settlement Are Unavailing

       The motion to approve the settlement drew objections from HSBC and Cordell

Haymon, a former Stanford director. For the following reasons, the Court denies the

objections.

       1. Cordell Haymon’s Objections. – Cordell Haymon objects to the proposed

settlement agreement on the follow grounds: (1) Haymon has the right to intervene in this

proceeding prior to entry of any settlement or bar order; (2) the proposed judgments and

bar orders precluding Insureds’ contract claims are beyond the powers of the Receiver and

the jurisdiction of the Court; (3) it is not fair, just, or equitable to require Insureds to pursue

contract claims in one forum and extracontractual claims in another; (4) settlements that

do not exhaust insurance policy proceeds are not the same as settlements that do exhaust

policy proceeds; (5) Haymon’s rights are harmed by the proposed settlement and bar

orders, and the Fifth Circuit has instructed that Haymon’s claims are “ripe for judicial

determination” on this remand; (6) the Court should give no weight to Receiver’s

suggestion that settlement on the proposed terms is in any way necessary; (7) the requested



MEMORANDUM OPINION AND ORDER – PAGE 9
Case 3:09-cv-00298-N Document 3052 Filed 01/25/21            Page 10 of 16 PageID 90532



attorneys’ fees are excessive and unwarranted, and unfair, unjust, and inequitable to all

potential claimants to the Receivership Estate. The Court addresses each objection in turn.

       First, the Fifth Circuit approved the prior settlement process, in which Haymon was

not permitted to intervene but his objections to the settlement were considered. Lloyds,

927 F.3d at 849. In the context of the prior settlement, the Fifth Circuit held that Haymon

received all the process he was due. See id. at 849 n.20 (“Haymon was afforded the

opportunity, and availed himself of the ability to press his constitutional objections to the

settlement and bar orders. There was no failure of due process and his other vaguely

identified constitutional objections are meritless.”).

       Second, the proposed settlement and bar orders are not beyond the authority of the

Court. The Fifth Circuit expressly stated that the “district court acted within its authority

to bar Haymon’s claim for contractual defense and indemnity under the insurance policy,

but some alternate compensation mode from the estate is required, and the court could not

bar his extracontractual claims against the Underwriters.” Here, the proposed settlement

and bar orders allow Haymon to participate in the Receiver’s claims process and does not

bar his extracontractual claims against the Underwriters.

       Third, the Fifth Circuit expressly distinguished the Court’s authority in resolving

contractual and extracontractual claims in different forums. While Haymon claims that the

Receiver’s claims process does not offer a robust opportunity to litigate contractual claims,

the Receiver’s claims process is subject to this Court’s review. Moreover, Haymon’s claim

that the Receiver’s claims process does not contemplate an opportunity for a full recovery

does not render the proposed settlement and bar orders inequitable. Rather, no claimants

MEMORANDUM OPINION AND ORDER – PAGE 10
Case 3:09-cv-00298-N Document 3052 Filed 01/25/21                Page 11 of 16 PageID 90533



are receiving a full recovery on their claims. “The court’s duty . . . is to assure that all

claimants against the Receivership have a reasonable opportunity to share in the estate’s

assets.” Lloyds, 927 F.3d at 846 (emphasis added.) “It is typical in cases involving a

receivership imposed on a corporate defrauder that the resources of the receivership estate

are insufficient to allow all the victims of the fraud to recoup their losses, as is the situation

here.” Sec. Exch. Comm’n v. Credit Bancorp, Ltd., No. 99 CIV. 11395 RWS, 2000 WL

1752979, at *14 (S.D.N.Y. Nov. 29, 2000). As the Court previously held, “to treat

[Haymon’s] claim to the proceeds differently based on how he pursued the proceeds would

give him an unfair priority over the other claimants to the Policies.” See May 16, 2017

Order (Doc. 2518, Receivership Action).

       Fourth, the Receiver’s alleged failure to exhaust insurance policy proceeds does not

preclude settlement. Rather, the amount of the policy proceeds is one of the central issues

driving the proposed settlement. As the Court stated in its prior Order approving the

original settlement, the “settlement obtains a payment that represents at least a significant

portion, if not more than, the available proceeds of the Policies.” Id. Moreover, litigation

of the issue of policy limits would dissipate receivership assets, involve a costly and

protracted appeal, and directly risk the prospect of recovery to the detriment of the

Receivership and the Stanford victims, particularly because the scope of coverage is

unclear and will likely result in fierce litigation. See Zacarias, 945 F.3d at 900–01.

       Fifth, Haymon alleges that the Receiver’s attempt at “double recovery” at Haymon’s

expense precludes settlement.       Haymon claims that “the Receiver has no power to

compromise the contractual rights that Haymon relied upon as a Stanford director[.]

MEMORANDUM OPINION AND ORDER – PAGE 11
Case 3:09-cv-00298-N Document 3052 Filed 01/25/21              Page 12 of 16 PageID 90534



Haymon’s Objections to Settlement and Bar Orders 14 (Doc. 3011, Receivership Action).

Haymon relies, in part, on his 2015 Settlement with the Receiver, in which Haymon paid

$2 million for the Receiver’s release of claims against Haymon. However, the Fifth Circuit

noted that, while “the final proposed settlement undid [Haymon’s] expectations of recovery

from the Underwriters,” the “district court acted within its authority to bar Haymon’s claim

for contractual defense and indemnity under the insurance policies.” Lloyds, 927 F.3d at

849. Simply put, the 2015 settlement does not preclude the Receiver from interfering with

Haymon’s pursuit of claims against the Underwriters.            Rather, the 2015 settlement

expressly states that “nothing . . . shall provide for the release of any claims . . . including

. . . those asserted by the Receiver against Underwriters.” See Stipulation and Settlement

Agreement at 10–11 (Doc. 237-6, Case No. 3:09-cv-1736 (N.D. Tex.)).                 While the

“ultimate evaluation of Haymon’s claims may differ from” other claimants, this does not

preclude the Court from requiring Haymon to pursue his contractual claims through the

Receiver’s claims process.

       Sixth, Haymon disputes the necessity of the settlement terms, claiming that the

Receiver and Underwriters have previously misrepresented the necessity of barring all

claims, both contractual and extracontractual, against Underwriters. Haymon alleges that,

because the Receiver and Underwriters have reached a new settlement with different terms,

the Court cannot rely on the parties’ statements that the terms of the settlement agreement

are necessary. However, as noted by the Receiver, the circumstances behind the settlement

agreement have changed, and any resulting changes to the proposed settlement and bar

orders do not necessarily reflect a misrepresentation as to the necessity of the terms of the

MEMORANDUM OPINION AND ORDER – PAGE 12
Case 3:09-cv-00298-N Document 3052 Filed 01/25/21             Page 13 of 16 PageID 90535



settlement. Moreover, the settlement and bar orders have been amended to incorporate

guidance from the Fifth Circuit. The bar orders were, and remain, necessary to effectuate

a fair, reasonable, and equitable settlement in the best interests of the Receivership Estate.

       Seventh, Haymon argues that the requested attorneys’ fees are excessive and

unwarranted, and unfair, unjust, and inequitable to all potential claimants to the

Receivership Estate. As the Fifth Circuit noted, Haymon did not object to the prior request

for attorneys’ fees. Arguments that “could and should have been raised on the first appeal

. . . [are] forfeited and may not be revisited by the district court on remand.” Dallas/Fort

Worth Int'l Airport Bd. v. INET Airport Sys., Inc., 4:13-CV-753-A, 2017 WL 4221077, at

*3 (N.D. Tex. Sept. 21, 2017). Regardless, as the Court previously noted in its original

order granting attorneys’ fees, the percentage charged by Kuckelman Torline is less than

the percentage charged and approved by courts in other cases of this magnitude and

complexity. See May 16, 2017 Order (Doc. 2521, Receivership Action). The Court

determined that the requested attorneys’ fees were reasonable when analyzed under the

common fund approach, the Johnson framework, or both. Johnson v. Georgia Hwy.

Express, Inc., 488 F.2d 714 (5th Cir. 1974).

       After considering Haymon’s arguments, the Court overrules his objections. The

amended settlement agreement and bar orders are necessary to effectuate a fair, reasonable,

and equitable settlement that is in the best interests of the Receivership Estate. Moreover,

the settlement is not unfair or unjust as to Haymon. First, the settlement expressly provides

him with the ability to submit his contractual claims to the Receiver’s claims process.

Furthermore, the claims process is itself subject to this Court’s review. Second, Haymon

MEMORANDUM OPINION AND ORDER – PAGE 13
Case 3:09-cv-00298-N Document 3052 Filed 01/25/21            Page 14 of 16 PageID 90536



may proceed with his extracontractual claims against Underwriters. While Haymon may

be dissatisfied with the ultimate amount recovered through the Receiver’s claims process,

the nature of equity receiverships is that “the resources of the receivership estate are

insufficient.” Credit Bancorp, 2000 WL 1752979, at *14.

       2. HSBC’s Objections. – HSBC argues that the proposed settlement and bar orders

would impair HSBC’s contribution rights against responsible third parties. HSBC requests

either that (1) the provisions of the proposed bar orders that would “destroy HSBC’s

contribution rights be deleted” or (2) the bar orders expressly makes elimination of HSBC’s

contribution rights contingent on Chapter 33’s application to the TSA. Because the

proposed settlement and bar orders do not impair HSBC’s rights, the Court overrules the

objection.

       HSBC contends that the proposed settlement and bar orders would expressly destroy

HSBC’s contribution rights. Under the terms of the proposed settlement and bar orders,

claims, including claims for contribution, are enjoined against only Underwriters and

Underwriters Released Parties. HSBC does not state that it seeks contribution against

Underwriters or Underwriters Released Parties. Rather, “HSBC seeks to designate one or

more of the individuals identified in Exhibit A as responsible third parties.” Thus, HSBC’s

right to pursue contribution claims would be impaired if the alleged responsible third

parties in Exhibit A are construed as released parties. However, the amended settlement

expressly states that “neither ‘Underwriters’ nor ‘Underwriters Released Parties shall be

construed to include any of the Persons identified on Exhibit A . . . .” App. 14 (Doc. 3005,

Receivership Action).

MEMORANDUM OPINION AND ORDER – PAGE 14
Case 3:09-cv-00298-N Document 3052 Filed 01/25/21            Page 15 of 16 PageID 90537



       Thus, nothing in the amended settlement agreement limits HSBC’s ability to pursue

claims against anyone other than Underwriters and Underwriters Released Parties. While

HSBC contends that it seeks to designate one or more individuals identified in Exhibit A

of the agreement as responsible third parties, nothing in the amended settlement prohibits

HSBC from doing so. Rather, the amended settlement merely states that “the Receiver and

the Committee each agree to dismiss, pursuant to this Agreement, their respective claims

against the individuals identified in Exhibit A.” App. 21 (Doc. 3005, Receivership Action)

(emphasis added). Because the proposed settlement and bar order does not impair HSBC’s

rights, the Court overrules HSBC’s objection.

                     IV. THE COURT APPROVES ATTORNEYS’ FEES

       The Court previously approved a $14 million fee to Receiver’s counsel, Kuckelman

Torline Kirkland & Lewis (“Kuckelman Torline”) for its work on the Lloyd’s settlement

and $100,000 to Movants’ Counsel in litigation against Claude Reynaud. The Fifth Circuit

vacated the Court’s approval of the original agreement and remanded the case for further

proceedings.

       As the Court noted in its original order, the percentage charged by Kuckelman

Torline is less than the percentage charged and approved by courts in other cases of this

magnitude and complexity. See May 16, 2017 Order (Doc. 2521, Receivership Action).

The Court determined that the requested attorneys’ fees were reasonable when analyzed

under the common fund approach, the Johnson framework, or both. Johnson v. Georgia

Hwy. Express, Inc., 488 F.2d 714 (5th Cir. 1974). While the Fifth Circuit noted that the

Receiver’s fee request was “very high,” the issues presented in the insurance litigation were

MEMORANDUM OPINION AND ORDER – PAGE 15
Case 3:09-cv-00298-N Document 3052 Filed 01/25/21           Page 16 of 16 PageID 90538



novel, difficult, and complex. Moreover, the fee request was well below the typical market

rate contingency fee in cases of similar complexity and magnitude, and below the

contingency fees previously approved as reasonable by this Court for other counsel

representing the Receiver. For these reasons, the Court confirms its prior approval of

payment of attorneys’ fees in the amount of $14 million to Kuckelman Torline (Doc. 2521,

Receivership Action). The Receiver is, therefore, ordered to pay Kukelman Torline

Kirkland & Lewis attorneys’ fees in the amount of $14 million upon receipt of the

Settlement Amount in accordance with the terms of the Insurance Settlement Agreement.

      The Court also confirms its prior award of $100,000 of attorneys’ fees to Movants’

counsel in the Reynaud litigation for the reasons set forth in the Court’s Order Approving

Attorneys’ Fees in the Breazeale, Sachse & Wilson, LLP litigation (Doc. 2231,

Receivership Action). The Receiver is, therefore, ordered to pay Movants’ counsel in the

Reynaud litigation attorneys’ fees in the amount of $100,000 upon receipt of the Settlement

Amount.

                                       CONCLUSION

      Because the amended settlement agreement is fair, reasonable, and adequately

addresses the Fifth Circuit’s opinion regarding the original settlement, the Court approves

the amended settlement agreement. The Court confirms its prior approval of payment of

attorneys’ fees to Movants’ counsel.

      Signed January 25, 2021.

                                                        ___________________________
                                                               David C. Godbey
                                                          United States District Judge

MEMORANDUM OPINION AND ORDER – PAGE 16
